Name: Commission Regulation (EEC) No 3494/91 of 29 November 1991 adopting definitive measures on the issuing of STM licences for milk and milk products in regard to Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 328/84 Official Journal of the European Communities 30. 11 . 91 COMMISSION REGULATION (EEC) No 3494/91 of 29 November 1991 adopting definitive measures on the issuing of STM licences for milk and milk products in regard to Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 606/86 of 28 February 1986 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten and Portugal (3), as last amended by Regulation (EEC) No 334/91 (4), fixes the indicative ceiling for imports into Spain of certain products in the milk and milk products sector for 1991 ; Whereas applications for STM licences lodged solely in the Community of Ten and Portugal, 14 to 18 October 1991 for milk, buttermilk and whey in containers of a net content not exceeding two litres and 21 to 25 October 1991 for cheese, category 3, relate to quantities in excess of that fraction of the indicative ceiling set aside for in the second fourth of 1991 ; Whereas the Commission adopted, by an emergency procedure, suitable interim protective measures by Regu ­ lations (EEC) No 3103/91 (5) and (EEC) No 3180/91 (6); whereas definitive measures must be adopted ; whereas, in view of the market situation in Spain, an increase in indi ­ cative ceilings cannot be contemplated at present ; Whereas, as part of the definitive measures referred to in Article 85 (3) of the Act, the suspension of the issuing of STM licences provided for in Articles 1 (2) of Regulation (EEC) No 3103/91 and (EEC) No 3180/91 for the end of the fourth quarter of 1991 should be confirmed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The issuing of STM licences applied for in the Commu ­ nity of Ten and Portugal for products in the milk and milk products sector as referred to in Regulation (EEC) No 3103/91 and (EEC) 3180/91 is hereby definitively suspended for the fourth quarter of 1991 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 55, 1 . 3 . 1986, p. 106 . (2) OJ No L 293, 27. 10. 1988 , p. 7. (3) OJ No L 58 , 1 . 3. 1986, p. 28 . (A OJ No L 39, 13. 2. 1991 , p. 15. 0 OJ No L 294, 25. 10 . 1991 , p. 11 . (&lt;) OJ No L 300, 31 . 10 . 1991 , p. 37.